NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          DEC 11 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 09-30023

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00071-WFN

   v.
                                                 MEMORANDUM *
 CURTIS ANTHONY KNIGHT,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
               Wm. Fremming Nielsen, Senior District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Curtis Anthony Knight appeals from the two concurrent 92-month sentences

imposed following his guilty-plea conviction for being a felon in possession of a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we vacate and remand.

       Knight contends, and the government concedes, that his sentence should be

vacated in light of our intervening decision in United States v. Christensen, 559

F.3d 1092, 1094-95 (9th Cir. 2009). We therefore vacate Knight’s sentence and

remand for resentencing. See United States v. Jennings, 515 F.3d 980, 992-93 (9th

Cir. 2008) (holding that the modified categorical approach does not apply when the

crime of conviction is missing an element of the generic crime).

       In light of this disposition, we decline to address Knight’s contention that his

sentence is substantively unreasonable.

       VACATED and REMANDED.




EF/Research                                2                                    09-30023